Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 20 May 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



St Petersburg May 20th. 1814

As the tops of the Houses here are cover’d with Snow and the winds continue to be contrary I venture to write you a few lines, my best friend, in answer 2 No 4, which I recieved this morning. the extreme irregularity of the Posts, has prevented my addressing my letters to Reval, and I have already forwarded three or four to Stockolm, and Gottenburg, which you will find on your arrival.—I am almost as impatient at your delay as you are knowing how much it must affect your spirits at the present moment you have long e’re this no doubt hear’d of the arrival of the Frigate John Adams with Messrs Clay and Russel the last of whom you will probably meet on your landing as he is gone to Stockolm to present his letter of his Credentials and be acknowledged before the opening of the other business. as there are no English Commissioners appointed your detention will prove of less consequence although not the less irksome.
The Bookbinder brought me an account, he says that he gave you the bill a few days before you left us, and I find one not reciepted in the file in your Trunk; the one he gave me was for 39 Rubles, the one in the Trunk is for 43. he told me he did not precisely recollect the articles, he may perhaps have made some error, and apparently not in his own favour. I cannot find Plucharts reciept any where.
I cannot account for the manner in which your letters are brought me. one of them came in two days and a half and the others have all been seven and eight days on the road if you will permit to suggest a plan for their being safely brought when you have reached Gottenburg I think were you to do address them to Mr. Lewis he would find some means to procure them immediately after their arrival this however you are better able to judge of than I am.
Every thing here remains pretty much as you I left it Charles is at School and much better I admire the exaggerations of your Riga Spectator; it is certainly true that the Merchants have made a handsome present to Kutusoff and he presented a part of it to the famous Society for the relief of the Sufferers &ca.
The Gentlemen arrived at Gottenburg the 11th of April Messrs. G. and B. are expected to be already in G. as the Neptune went for them to Harwick from Gottenburg on the 25th.—of April.
Adieu I am sorry you were offended at the foolish expression I used about Charles, but we cannot expect that I Child of his age should be capable of reasoning profoundly upon the nature of his feelings, and I believe the tears he saw me shed, produced the momentary sensation; Nature will prevail spite of us, mon Ami, and only it is time and experience that can teach him to judge the motives which lead our actions.
God Bless you and protect you where ever you are may he turn the hearts of our enemies and grant us a solid and permanent Peace. Our prospects are very gloomy and I fear there is not much to hope. All our news here is bad and nothing but disagreeable reports which however I do not credit but I have proved so poor and shallow a politician that my opinion can be of no consequence. We are all well and ever affectly: yours

L C. A.